DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 8-9, and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1, 19 and 20 each have each been amended to further require “wherein the annealed conformal film has a substantially uniform composition of carbon, nitrogen and oxygen to depths up to about 300 A or greater, the term "substantially uniform composition" means the composition of the film does not change by more than about 10% relative as a function of depth in the film”.
It is unclear what is required by “has a substantially uniform composition … to depths up to about 300 A or greater”.  This language is confusing.  It is the same formulation that is familiarly used in marketing, for example, “save up to 50% off”, to mean you can save between 0 and 50%.    The conformal film is elsewhere required to be about 10A to about 500A thick.   It is unclear if this further recitation is requiring the film to be at least about 300A thick (further limiting the thicknesses to about 300A to about 500A), so it can have that property for depths of 300A.  If the film is only 50A thick, it does not have that property for up to about 300A.  Additionally, if this is interpreted as the familiar marketing formulation of “save up to 50% off (or more)” means, this property exists for somewhere between zero and 300A deep (or more).  As a result, a person of ordinary skill in the art would have been uncertain as to its metes and bounds.  For the purposes of examination, it will be interpreted as if it read “…has a substantially uniform composition … to either its full thickness or if the film is about 300A or greater, to at least about 300A deep into the film”, since that is likely what is intended by this language (though the examiner cannot be certain there is support for such a limitation, applicant would need to choose language that is unambiguous and supported).
Claims 2-3, 6, 8-9, 11-18 depend upon claim 1 and thus incorporate its indefiniteness.
Correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-8, 11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 20140252432) in view of Yan (US 20160099143), in view of Thompson (US 20160002039).
Claim 1: Huang is directed towards semiconductor device processing, and teaches a method of depositing a dielectric film 212 (such as a silicon oxide layer), the method comprising: as shown in figure 3, providing a substrate having a substrate surface with a plurality of features formed therein, each feature extending a distance from the substrate surface and having a bottom and at least one sidewall; as shown in figure 4, forming a conformal film 212 on the substrate surface [0012-0013]; and performing an annealing process on the deposited film, including specifically performing a first step of a (what is considered) a low temperature steam annealing process followed by (what is considered) a high temperature annealing process (at a higher temperature than the low temperature annealing) to form an annealed film.  It alternately teaches that rapid thermal annealing treatment can be performed on the film to form the annealed film [0014].  It further teaches that this layer is a lower-k dielectric constant than subsequently deposited dielectric layers, so it can be interpreted to be an annealed low-k dielectric film [0017].
Huang does not teach performing the low and high temperature anneal process with an additional rapid thermal annealing step in the same embodiment.
Yan is also directed towards semiconductor device processing for high aspect ratio structures [0003] and specifically depositing dielectric films, such as of silicon oxide dielectric films [0005].  It similarly teaches that after deposition, in order to improve the properties of the film (reduce wet etch rate, etc), the substrate can be post processed by thermal annealing, steam annealing, and rapid thermal annealing, but it further teaches that the post processing can include performing one or more of each of them to produce the improved properties [0090].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to further include a rapid thermal annealing process along with the low temperature steam annealing and the high temperature annealing of Huang, since the prior art teaches they can be used in combination to produce the desired annealed film with improved properties and doing so would produce no more than predictable results.
MPEP 2144.04 (IV) states: "selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results.", thus it would have been obvious to a person of ordinary skill in the art at the time of invention to perform the rapid thermal annealing step between the low temperature steam annealing and high temperature annealing processes of Huang, since there is currently no evidence of new or unexpected results.
Huang teaches that the low temperature steam anneal occurs at a temperatures that overlap with applicant’s range of less than or equal to about 400 °C [0014].  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Huang teaches that there is continual pressure to shrink the dimensions of components in semiconductor devices, including for trench (high aspect ratio) structures [0002], but it does not disclose what thicknesses of dielectric films might be produced by its process.
Yan similarly teaches that there is continual pressure to shrink the dimensions of components in semiconductor devices and teaches the need to deposit thinner conformal films on high aspect ratio structures [0003].  However, it further teaches depositing the dielectric films at thicknesses of 5-300angstroms [0089] on such high aspect ratio structures [0086], which anticipates applicants claimed thicknesses.
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the conformal dielectric films of Huang in view of Yan at applicant’s claimed thicknesses because such thicknesses were taught in the prior art to deposit on such high aspect ratio structures for semiconductor devices and doing so would produce no more than predictable results.
Huang teaches that the high temperature anneal occurs at a temperatures that overlap with applicant’s range of greater than or equal to about 400 °C [0014].  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Huang exemplifies, but does not limit the dielectric layer 212 as a silicon oxide material[0013], but it does not specifically teach making the layer of SiCN or more specifically SiCON.
Thompson is also directed towards semiconductor processing, specifically depositing conformal films onto substrates with high aspect ratio features [0002], and more specifically depositing dielectric films with relatively low dielectric constants onto these structures.  It teaches that there is a need to use dielectric materials with even lower dielectric constants and etch rates [0004].  In order to solve this problem, it teaches depositing dielectric films that comprise SiCN, such as SiCON by exposing it to steam [0005-0007].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to use an SiCN such as SiCON as the dielectric material of Huang, since they are known low K dielectric materials to deposit in such high aspect ratio features for semiconductor devices and in order to obtain the benefits of lower dielectric constants and etch rates compared to other known dielectric films for this purpose (claim 2).
Huang teaches it wants its devices to have low leakage currents [0024].  Thompson teaches that its films have low dielectric constants which causes lower leakage currents and which is controlled by controlling the amount of carbon in the films [0019].  Thus, the dielectric constant and the leakage current are result effective variables that a practitioner is motivate to minimize for these films in order for the devices made from them to operate better.
When a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property (in this case, that the leakage current is less than or equal to about 1.5 x 10-7A/cm2 and that the dielectric constant is less than 5), the burden is shifted to Applicant(s).  In re Fitzgerald, USPQ 594 and MPEP §2112.
Alternately, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “leakage current is less than or equal to about 1.5 x 10-7A/cm2” and that the “dielectric constant is less than 5” through process optimization of the dielectric material composition and post treatment, since it has been held that when the general conditions of a claim are disclosed in the prior art, that these properties are controllable and should be minimized, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 9).
Regarding the requirement that the O, C, and N composition of the film be uniform to the degree and thicknesses claimed, there is no teaching in Huang, Yan, or Thompson on making the films non-uniform.  Rather, Yan teaches depositing the film atomic layer by atomic layer with the same composition [0004], and controlling the gas flows to make the deposition uniform [0118]. Thompson similarly teaches performing atomic layer deposition and controlling the process to uniformly deposit the film [0048-0049], and further teaches annealing the films [0046]. 
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to make the films uniform along with uniform composition throughout their thickness, since uniformity was taught to be desired for these films, which would include less than 10% variance in composition for the thickness of the film (including up to 300A of the film)(Claim 1).
Claim 3: Thompson teaches that exposing the dielectric to water (steam annealing is indistinguishable from this) increases the oxygen content of the conformal film [0032-0035].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention for the steam annealing process to increase the oxygen content of the film, since that is the taught expected effect of exposing the film to water vapor.
Claim 6: Huang teaches that the high temperature anneal can occurs at a temperatures that are greater than or equal to about 50 °C higher than the low temperature steam anneal (e.g. the high temperature anneal can occur at 1200oC, which is 500oC higher than the maximum disclosed temperature of the low temperature steam anneal.  These ranges overlap with applicant’s ranges [0014].  MPEP 2144.05 states: “In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”
Claim 8:  Huang teaches that it desires to have low etch rates for the dielectric films to protect them during subsequent etching processes and teaches using different materials that etch more slowly [0018], similarly Yan teaches low etch rates are desired (specifically in 1% HF) and further teaches that the annealing processes are performed to further reduce the etch rate of the dielectric layer [0090-0092].  However, they don’t teach what the wet etch rate of these films is in dilute HF for the first minute, so they do not specifically teach that it is less than 20A/min.
 When a reference discloses the limitations of a claim except for a property, and the Examiner cannot determine if the reference inherently possesses that property (in this case, that the wet etch rate in dilute HF is less than 20A/min for the first minute), the burden is shifted to Applicant(s).  In re Fitzgerald, USPQ 594 and MPEP §2112.
Alternately, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of “less than 20A/min” for the wet etch rate through process optimization of the dielectric material and post treatment, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980) (claim 8).
Claim 11: Huang teaches that the dielectric layer can be formed by many different deposition processes, but it does not specifically teach forming the conformal film comprises sequentially exposing the substrate to a silicon precursor and a reactant.
Yan further teaches that in order to have conformal deposition on high aspect ratio features on the increasingly smaller devices, and ALD process may be necessary, and that this is performed by sequentially exposing the substrate to a precursor and a reactant in an ALD chamber, specifically a silicon precursor in order to deposit a silicon based film [0003-0005].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to deposit the silicon oxide dielectric films of Huang by sequentially exposing the substrate to a silicon precursor and a reactant in order to improve the conformality of the deposited films.
Claims 12 and 16: Like Yan, Thompson teaches depositing the films by sequentially exposing them to a silicon precursor and a reactant in an ALD process [0002], but further teaches that the silicon precursor comprises bis(trichlorosilyl)methane (which has two silicon atoms linked by a carbon atom) and the reactant comprises ammonia to deposit their SiCN and SiCON dielectric films[0006-0007].
Claim 13: as discussed above, Yan teaches steam annealing and thermal annealing are taught to be alternative effective annealing steps for dielectric films [0090].
Thus, it would have been obvious to a person of ordinary skill in the art at the time of invention to substitute the thermal annealing of the high temperature annealing process of Huang with a steam anneal, since they were taught to be substitutes for each other and doing so would produce no more than predictable results (claim 13).
Claim 14: Huang teaches the high temperature annealing process is a thermal annealing process [0014].
Claim 15: Thompson teaches depositing its dielectric films at 250oC [0042], which means that it teaches steam annealing its films at 250oC as well, since it teaches performing such a treatment after depositing the dielectric film to add oxygen to it [0035], which is less than 400oC.  Additionally, see the discussion for claims 4-6 for the temperatures and temperature differentials for the low temperature steam annealing and the high temperature annealing
Claim 17: The MPEP 2144.05 (II) states: "Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. '[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.'"  There is currently no evidence that these claimed pressures were critical.
Additionally, the concentration of steam oxidizer is a result effective variable which determines how oxidizing the environment is and so how much oxygen is incorporated into the films at a temperature in a given duration of annealing.
Thus, it would have been obvious to one of ordinary skill in the art at the time of invention to choose the instantly claimed ranges of a partial pressure of water greater than or equal to about 500 Torr, such as 585torr through process optimization of the concentrations of the reactants, since it has been held that when the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).
Claim 18: See the previous discussion for claim 13.
Claim 19: see the previous discussions for claim 1, claim 11 for atomic layer deposition in an ALD chamber with said sequential exposure, claim 16 for ALD with bis(trichlorosilyl)methane and ammonia, claim 4 for low temperature steam anneal temperatures, claim 17 for H2O partial pressure (including 585torr), claim 5 for high temperature steam anneal temperatures, claim 8 for wet etch rate range, claim 9 for leakage current ranges, and claim 10 for dielectric constant ranges.
Claim 20: see the previous discussions for claim 1, claim 3 for the layer comprising SiCN and absorbing oxygen (since it reacts with oxygen it blocks oxygen from reaching the substrate, so it is a conformal oxygen barrier), claim 11 for atomic layer deposition in an ALD chamber with said sequential exposure, claim 16 for ALD with bis(trichlorosilyl)methane and ammonia, claim 4 for low temperature steam anneal temperatures, claim 17 for H2O partial pressure (including 585torr), claim 5 for high temperature steam anneal temperatures, and claim 10 for dielectric constant ranges.
Response to Arguments
Applicant's arguments filed 04-26-2022 have been fully considered but they are not persuasive in view of the new grounds of rejection necessitated by amendment.
In response to the claim amendments, the old 112 rejections have been overcome.  However the newly added claim limitations create different 112 rejections as detailed above.
Regarding the statement that it was unexpected that the annealing process would produce the claimed uniformities for the claimed depths.  There is no showing as to why that is unexpected.
Conclusion
No current claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL G HORNING whose telephone number is (571)270-5357. The examiner can normally be reached Generally Monday - Friday 8:30-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 5712721418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL G HORNING/Primary Examiner, Art Unit 1712